Citation Nr: 1436740	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-06 745A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A May 2013 Board decision denied entitlement to service connection for a back disability, to include as secondary to service-connected diabetes mellitus.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's May 2013 decision and remanded the Veteran's claim in March 2014.  Specifically, the Court ordered that VA either provide the Veteran a VA examination to assess the etiology of the Veteran's back disability, diagnosed as mild lumbar spondylosis, or provide adequate reasons and bases for not providing the Veteran a VA examination.  

The Veteran was provided a VA thoracolumbar spine examination in March 2012.  As noted in the parties Joint Motion for Remand, the March 2012 examination report was inadequate because it did not address whether the Veteran's mild lumbar spondylosis was caused or aggravated by the Veteran's service-connected diabetes mellitus.  Accordingly, the Veteran should be provided another VA examination to assess the nature and etiology of any identifiable back disability, to include his diagnosed mild lumbar spondylosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 2013 to present from the VA medical center in Montgomery, Alabama, along with records from all associated outpatient clinics.   

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any identifiable back disability.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address:

a. Whether it is at least as likely as not (50 percent or greater degree of probability) that any back disability demonstrated since service, to include the Veteran's mild lumbar spondylosis, began in service, was caused by service, or is otherwise related to military service.

b. Whether it is at least as likely as not (50 percent or greater degree of probability) that any back disability demonstrated since service, to include the Veteran's mild lumbar spondylosis, was caused by his service-connected diabetes mellitus.  

c. Whether it is at least as likely as not (50 percent or greater degree of probability) that any back disability demonstrated since service, to include the Veteran's mild lumbar spondylosis, was aggravated by his service-connected diabetes mellitus.  

In rendering the opinions, the examiner is requested to address Dr. White's March 2013 opinion that the Veteran's low back pain could be a complication associated with his diabetes mellitus.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must provide a complete rationale for any opinion offered.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



